Exhibit 10.3

 

RUTH’S HOSPITALITY GROUP, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

(DIRECTOR AWARD)

 

[Date]

 

Name

Address

City State Zip

 

 

 

Re:

Ruth’s Hospitality Group, Inc. (the “Company”)
Restricted Stock Unit Award Agreement (this “Agreement”)

Dear [Name]:

The Company is pleased to advise you that its Board of Directors has awarded you
(the “Grantee”) a grant of Restricted Stock Units, as provided below, under the
Company’s 2018 Omnibus Incentive Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.

1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Restricted Stock Unit” or “RSU” shall each mean the right to receive one share
of Common Stock upon the vesting of the Restricted Stock Unit, on the terms and
subject to the conditions of this Agreement and the Plan.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency,
or political subdivision thereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

2.Grant and Vesting.

(a)Grant. Effective as of the date of this Agreement (the “Grant Date”), the
Company awards to the Grantee, subject to the terms and conditions set forth in
this Agreement and in the Plan, [xx] Restricted Stock Units.  Any shares of
Common Stock issued upon the vesting of the Restricted Stock Units will
initially be issued by the Company in book entry form only, in the name of the
Grantee. The Company shall, upon the request of the Grantee, issue and

--------------------------------------------------------------------------------

deliver to the Grantee a certificate representing the Common Stock that has been
issued pursuant to this Agreement.

(b)Normal Vesting. [x] of your Restricted Stock Units shall vest on the [x]
anniversary of the Grant Date and [x] of your Restricted Stock Units shall vest
on each subsequent anniversary thereof until all of the Restricted Stock Units
have vested (such [x] year period, the “Restricted Period”), in each case if and
only if you are, and have been continuously, serving as a Director of the
Company from the date of this Agreement through such date of vesting.  As
promptly as possible following each applicable vesting date under this
Agreement, the Company shall issue a number of shares of Common Stock equal to
the number of RSUs that vested on such vesting date, provided, however, that any
fraction of a share that would otherwise result from the operation of the
vesting schedule shall be rounded up or down to the nearest whole share in any
case where it is necessary to effect a certificated transfer of Common Stock.

(c)Effect on Vesting in Case of Termination of Director Service. Notwithstanding
paragraph 2(b) above, the following special vesting rules shall apply if your
service as a Director of the Company terminates prior to the expiration of the
Restricted Period:

(i)Death or Disability. If you die or become subject to any Disability while a
Director of the Company, your Restricted Stock Units shall be vested with
respect to the number of RSUs that would have vested had your service as a
Director continued for one additional year following the date of your death or
Disability.

(ii)Other Termination of Director Service. Unless otherwise determined by the
Committee or as specifically set forth herein, if your service as a Director
terminates, your Restricted Stock Units shall be vested with respect to that
portion that was vested on the date your service as a Director of the Company
ceased and any portion that was not vested on such date shall be forfeited
immediately and automatically to the Company. The Grantee shall have no further
rights with respect to any Restricted Stock Units that are so forfeited.

Except as provided in this paragraph 2(c), the number of Restricted Stock Units
that are vested shall not increase once you cease to provide services as a
Director of the Company.

(d)Dividends and Other Distributions. If any dividend or distribution is
declared and paid in shares of Common Stock subject to the Restricted Stock
Units, the number of shares of Common Stock subject to this Agreement shall be
adjusted as set forth in the Plan. If any dividend or distribution is declared
and paid in respect of the shares of Common Stock subject to the Restricted
Stock Units other than in shares of Common Stock, then such dividend or
distribution shall be paid to you at the same time that the dividend or
distribution is paid to stockholders generally, provided, however, that if the
Restricted Stock Units with respect to which such dividend is paid are forfeited
by you in connection with a termination of Director service to the Company, then
the Company may request you to repay to the Company the full amount of such
dividend or distribution that was paid to you.  

3.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan (which is
incorporated herein by

--------------------------------------------------------------------------------

reference). Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By executing and returning
the enclosed copy of this Agreement, you acknowledge your receipt of this
Agreement and the Plan and agree to be bound by all of the terms of this
Agreement and the Plan.

4.Rights of Grantee. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company to terminate your service at any time (with or
without Cause), nor confer upon you any right to continue in the service of the
Company for any period of time or to continue your present (or any other) rate
of compensation, and in the event of your termination of service with the
Company, any portion of your Restricted Stock Units that were not previously
vested shall be immediately forfeited. Nothing in this Agreement shall confer
upon you any right to be selected again as a Plan participant, and nothing in
the Plan or this Agreement shall provide for any adjustment to the number of
Restricted Stock Units upon the occurrence of subsequent events, except as
provided in paragraph 7 below.

5.Withholding of Taxes. The Company shall be entitled, if necessary or desirable
in the Company’s sole discretion, to withhold from you any amounts due and
payable by the Company to you (or secure payment from you, in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any Restricted Stock Units awarded under this Agreement, and the
Company may defer such issuance unless indemnified by you to its satisfaction.

6.Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Common
Stock, the Board or the Committee shall, in order to prevent the dilution or
enlargement of rights under this Agreement, make such adjustments in the number
and type of shares authorized by the Plan and the number and type of shares
subject to the Restricted Stock Units covered by this Agreement as may be
determined to be appropriate and equitable. The issuance by the Company of
shares of stock of any class, or options or securities exercisable or
convertible into shares of stock of any class, for cash or property, or for
labor or services either upon direct sale, or upon the exercise of rights or
warrants to subscribe therefore, or upon exercise or conversion, of other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of shares of Common Stock then subject to the
Restricted Stock Units that are subject to this Agreement.

7.Restrictions on Transfer. The Grantee shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively, “transfer”) any Restricted Stock Units, or any interest therein,
until such Restricted Stock Units have vested.

8.Section 409A.  This Agreement is intended to comply with or be exempt from
Section 409A of the Code and shall be construed consistently therewith.  Each
payment hereunder shall be treated as a separate installment under Section
409A.  Solely to the extent necessary to avoid the addition of taxes under
Section 409A, in the event that the Restricted Stock Units vest in connection
with a “separation from service” of the Grantee and the Grantee is, at such
time, a “specified employee’ under Section 409A, the delivery of the shares of
Common Stock to be issued on vesting of the RSUs shall be delayed to the date
that is the six months following the separation from service or, if earlier, the
death of the Grantee.  Neither the

--------------------------------------------------------------------------------

Company nor the Grantee shall have the right to accelerate or defer delivery of
the shares of Common Stock subject to the RSUs unless permitted or required by
Section 409A.

9.       Remedies. The parties hereto shall be entitled to enforce their rights
under this Agreement specifically, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor. The parties hereto acknowledge and agree that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

10.Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company.

11.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

13.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

14.Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

15.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of Delaware.

16.Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
transmitted by facsimile or other electronic means or mailed by certified or
registered mail, return receipt requested and postage prepaid, to the recipient.
Such notices, demands and other communications shall be sent to you and to the
Company at the addresses indicated below:

(a)If to the Grantee:

Name

Address

--------------------------------------------------------------------------------

City State Zip




(b)If to the Company:

Ruth’s Hospitality Group, Inc.

1030 West Canton Avenue, Suite 100

Winter Park, FL 32789

Attention: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

17.Entire Agreement. This Agreement constitutes the entire understanding between
you and the Company, and supersedes all other agreements, whether written or
oral, with respect to the acquisition by you of Common Stock of the Company.




--------------------------------------------------------------------------------

Please execute the 2 copies of this Agreement in the space below and return one
copy to the Company. This will confirm your understanding and acceptance of the
agreements contained in this Agreement.

Very truly yours,

 

 

 

 

Mark Taylor

Vice President, Financial Planning & Analysis

 

 

Enclosures:1.Extra copy of this Agreement
2.Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of [DATE].

 

GRANTEE:

 

____________________________

[Name]

 

 

Dated as of: _____________________________

 